           21-10684-mg             Doc 1           Filed 04/12/21 Entered 04/12/21 16:31:47                                 Main Document
                                                                Pg 1 of 21
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 Southern
 ____________________             New York
                      District of _________________
                                      (State)
 Case number (If known): _________________________ Chapter 15                                                                                 Check if this is an
                                                                                                                                                  amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                12/15

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).


                                           Valor Management Ltd.
                                           _____________________________________________________________________________________________
1.   Debtor’s name


2.   Debtor’s unique identifier            For non-individual debtors:

                                                       Federal Employer Identification Number (EIN)      ___ ___ – ___ ___ ___ ___ ___ ___ ___

                                                  X
                                                                50053
                                                        Other ___________________________.                     Registrar of Companies in Bermuda
                                                                                           Describe identifier _____________________________.

                                           For individual debtors:

                                                       Social Security number:    xxx – xx– ____ ____ ____ ____

                                                       Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____

                                                       Other ___________________________. Describe identifier ______________________________.



3.   Name of foreign
     representative(s)                     Michael W. Morrison and Mark B. Allitt of KPMG Advisory Limited
                                           ____________________________________________________________________________________________


4.   Foreign proceeding in which
     appointment of the foreign            Liquidation under the Companies Act 1981, a Bermuda statute,
                                           ____________________________________________________________________________________________
     representative(s) occurred            pending before the Supreme Court of Bermuda.

5.   Nature of the foreign
                                           Check one:
     proceeding
                                                 Foreign main proceeding
                                                 Foreign nonmain proceeding
                                           X
                                                 Foreign main proceeding, or in the alternative foreign nonmain proceeding


6.   Evidence of the foreign               X
                                                 A certified copy, translated into English, of the decision commencing the foreign proceeding and
     proceeding                                   appointing the foreign representative is attached.

                                                 A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.

                                           X
                                                 Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.
                                                  Additional order granting authority to foreign representatives.
                                                  _______________________________________________________________________________________

                                                  _______________________________________________________________________________________


7.   Is this the only foreign                    No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
     proceeding with respect to                   debtor is pending.)
     the debtor known to the
                                           X
                                                 Yes
     foreign representative(s)?



Official Form 401                                 Chapter 15 Petition for Recognition of a Foreign Proceeding                                   page 1
              21-10684-mg          Doc 1         Filed 04/12/21 Entered 04/12/21 16:31:47                                   Main Document
                                                              Pg 2 of 21
Debtor          Valor Management Ltd.
                _______________________________________________________                           Case number (if known)_____________________________________
                Name



8.    Others entitled to notice          Attach a list containing the names and addresses of:
                                         (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                         (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                petition, and
                                         (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


9.    Addresses                          Country where the debtor has the center of its                  Debtor’s registered office:
                                         main interests:

                                         Bermuda
                                         ______________________________________________                  4 Par-La-Ville Road
                                                                                                         ______________________________________________
                                                                                                         Number        Street

                                                                                                         _______________________________________________
                                                                                                         P.O. Box

                                                                                                         Hamilton HM 08
                                                                                                         _______________________________________________
                                                                                                         City         State/Province/Region ZIP/Postal Code


                                                                                                         Bermuda
                                                                                                         _______________________________________________
                                                                                                         Country




                                         Individual debtor’s habitual residence:                         Address of foreign representative(s):


                                                                                                          4 Par-La-Ville Road
                                         _______________________________________________                 _______________________________________________
                                         Number     Street                                               Number     Street

                                         _______________________________________________                 _______________________________________________
                                         P.O. Box                                                        P.O. Box

                                         _______________________________________________
                                                                                                          Hamilton HM 08
                                                                                                         _______________________________________________
                                         City         State/Province/Region ZIP/Postal Code              City         State/Province/Region ZIP/Postal Code

                                                                                                          Bermuda
                                         _______________________________________________                 _______________________________________________
                                         Country                                                         Country




10.   Debtor’s website (URL)              N/A
                                         ____________________________________________________________________________________________________




11.   Type of debtor                     Check one:
                                         X
                                               Non-individual (check one):

                                                     Corporation. Attach a corporate ownership statement containing the information
                                                      described in Fed. R. Bankr. P. 7007.1.

                                                     Partnership
                                                  X
                                                                     Bermuda exempted company with limited liability
                                                      Other. Specify: ________________________________________________

                                               Individual




     Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                      page 2
21-10684-mg   Doc 1   Filed 04/12/21 Entered 04/12/21 16:31:47    Main Document
                                   Pg 3 of 21




                                                                 08
 21-10684-mg      Doc 1    Filed 04/12/21 Entered 04/12/21 16:31:47          Main Document
                                        Pg 4 of 21



                                 Valor Management Ltd.
               Official Form 401 Chapter 15 Voluntary Petition Attachments

Item 6. Certified English translations of the decisions commencing the foreign proceeding,
appointing the foreign representatives, and granting them additional powers.
21-10684-mg   Doc 1   Filed 04/12/21 Entered 04/12/21 16:31:47   Main Document
                                   Pg 5 of 21
21-10684-mg   Doc 1   Filed 04/12/21 Entered 04/12/21 16:31:47   Main Document
                                   Pg 6 of 21
21-10684-mg      Doc 1    Filed 04/12/21 Entered 04/12/21 16:31:47         Main Document
                                       Pg 7 of 21




                             IN THE SUPREME COURT OF BERMUDA
                                  coMPANtES (W|ND|NG UPI
                                                                       OERTIFIED TRUE COPY
                                     COMMERCIAL COURT                  KSHINDEA. L, GEORGE
                                        2020: No.36t                   Barrister & Attorney of the
                                                                       Supreme Court of Bermuda
 IN THE MATTER OF VALOR MANAGEMENT LTD                                 Commissioner for Oaths
 AND IN THE MATTER OF THE COTUPANIES ACT 1981                          ASW Law himited
                                                                       o""   (Åf     ,,lln, f
                                            ORDER



 uPoN THE APPLICATION by ex parte summons of the Joint provisional Liquidators
                                                                               of
Valor Management Ltd.

AND uPoN READTNG the second affidavit of Mark Allitt

IT IS HEREBY ORDERED THAT:


1'. Pursuant to section 173(4) of the Companies Act 1981 (the ,.Companies
                                                                                Act,,) and
    with retrospective effect from the date of the appointment of the JpLs, any act
                                                                                    which
     by the Companies Act is required or authorised     to be done by a liquidator may be
     done by both or any one ofthe JpLs;


2'   Pursuant   to section   175(1Xa)   of the companies AcÇ the     JpLs are authorised to
     commence proceedings       in the US Bankruptcy Court for         recognition   of   these
     proceedings and the¡r appointment and other relief under
                                                              chapter L5           of the   US
     Bankruptcy Code;


3.   Pursuant to section 175(1Xc) of the Companies Act, the JpLs shall
                                                                       have the power to
     retain and employ barristers, attorneys and/or such agents or professional persons
     as the JPLs deem fit for the purpose of advising and assisting
                                                                    in the execution of their
     powers, and any such retention or employment of any barristers,
                                                                           attorneys and/or



                                                                                             7
629939
21-10684-mg     Doc 1     Filed 04/12/21 Entered 04/12/21 16:31:47    Main Document
                                       Pg 8 of 21




     such agents or professional persons by the JPLs not sanctioned prior
                                                                          to the date of
     thís order is hereby sanctioned; and

 4' The costs of this application shall be paid out of the assets of the company on the
     indemnity basis


 DATEDthis     5       dayof Aprit2021




                                                          CHIEF JU                        E




                                                                                     ,)
929939
21-10684-mg   Doc 1   Filed 04/12/21 Entered 04/12/21 16:31:47                  Main Document
                                   Pg 9 of 21




                                    IN THE SUPREME COURT OF BERMUDA
                                         coMPANtES (WtNDtN6 uP)
                                            COMMERCIAL COURT
                                                   2A2O.    No.363

                         IN THE MATTER OF VALOR MANAGEMENT LTD
                         AND IN THE MATTER OF THE COMPANIES ACT 1981




                                                        ORDER




(.,     ,¡
l;'l   {*)
('-    (\l
t;

(::
1..    ¡a
(-:
:      'l_
       ¡:Ë
  ,
i-,.
r;;
r      .-3
.      c\¡




                                             aswlaw
                                             ASWLaw Umhed lCrawfurd Housc
                                             S) Ced¡r Avenue I Hamllton. HMll
                                                        EERMI,DA



                                 Attorneys to the Joint Provisional Liquidators
                                                 KALG/L002_048




                        629939
 21-10684-mg      Doc 1   Filed 04/12/21 Entered 04/12/21 16:31:47    Main Document
                                       Pg 10 of 21



                                Valor Management Ltd.
              Official Form 401 Chapter 15 Voluntary Petition Attachments

Item 7. Statement Identifying Foreign Proceedings.
    21-10684-mg        Doc 1    Filed 04/12/21 Entered 04/12/21 16:31:47                    Main Document
                                             Pg 11 of 21



REID COLLINS & TSAI LLP
William T. Reid, IV
Angela J. Somers
R. Adam Swick
Yonah Jaffe
330 West 58th Street, Suite 403
New York, New York 10119
Tel.: (212) 344-5200

Craig A. Boneau (pro hac vice pending)
1301 S Capital of Texas Hwy
Building C, Suite 300
Austin, Texas 78746
Tel.: (512) 647-6100

Counsel to the Foreign Representatives

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                    Chapter 15

    Valor Management Ltd.,1                                   Case No. 21-

             Debtor in a Foreign Proceeding.


                     STATEMENT OF FOREIGN REPRESENTATIVES
                PURSUANT TO 11 U.S.C. § 1515(c) OF THE BANKRUPTCY CODE

             Pursuant to 11 U.S.C. § 1515(c), Mark B. Allitt of KPMG Advisory Limited (“KPMG”),

as one of the foreign representatives (“Petitioners”) of VL Assurance (Bermuda) Ltd. (“VL

Assurance”), Valor Group Ltd. (“VGL”), and Valor Management Ltd. (“Valor Management,”

and collectively with VL Assurance and VGL the “VL Bermuda Debtors”), hereby declares,

pursuant to 28 U.S.C. § 1746, under penalty of perjury under the laws of the United States of

America as follows:

1
 Valor Management Ltd.’s Bermuda corporate registration number is 50053 and has its registered officers located at
44 Par-la-Ville Road, Hamilton HM 08, Bermuda.
 21-10684-mg      Doc 1     Filed 04/12/21 Entered 04/12/21 16:31:47           Main Document
                                         Pg 12 of 21



       The VL Bermuda Debtors are debtors in foreign proceedings (the “Bermuda

Proceedings”), currently before the Supreme Court of Bermuda (Commercial Court) (the

“Bermuda Court”). Valor Management, specifically, is a debtor in the Bermuda Proceedings in

Case No. 363 of 2020 (the “Valor Management Bermuda Proceeding”), as defined in section

101(23) of title 11 of the United States Code (the “Bankruptcy Code”).

       I have been informed that section 1515(c) of the Bankruptcy Code provides that a

“petition for recognition shall also be accompanied by a statement identifying all foreign

proceedings with respect to the debtors that are known to the foreign representative.”

       I believe that the Valor Management Bermuda Proceeding is a “foreign main proceeding”

as defined in section 1502(4) of the Bankruptcy Code. The registered offices of the VL Bermuda

Debtors are all at KPMG at 4 Par-la-Ville Road, Hamilton, HM 08 Bermuda.

       The Valor Management Bermuda Proceeding is the only foreign proceeding, as such term

is defined in section 101 (23) of the Bankruptcy Code, with respect to Valor Management.

       I respectfully submit this statement, as required by section 1515(c) of the Bankruptcy

Code, in support of the petition and verified petition filed herewith seeking recognition by this

Court of the Bermuda Proceedings as foreign main proceedings.

       Petitioners reserve their right to amend and supplement this statement at any time.

                          [Remainder of page intentionally left blank]




                                                2
21-10684-mg   Doc 1   Filed 04/12/21 Entered 04/12/21 16:31:47   Main Document
                                   Pg 13 of 21
 21-10684-mg      Doc 1    Filed 04/12/21 Entered 04/12/21 16:31:47         Main Document
                                        Pg 14 of 21



                                 Valor Management Ltd.
               Official Form 401 Chapter 15 Voluntary Petition Attachments

Item 8. Disclosure Pursuant to Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure.
    21-10684-mg        Doc 1    Filed 04/12/21 Entered 04/12/21 16:31:47                  Main Document
                                             Pg 15 of 21



REID COLLINS & TSAI LLP
William T. Reid, IV
Angela J. Somers
R. Adam Swick
Yonah Jaffe
330 West 58th Street, Suite 403
New York, New York 10119
Tel.: (212) 344-5200

Craig A. Boneau (pro hac vice pending)
1301 S Capital of Texas Hwy
Building C, Suite 300
Austin, Texas 78746
Tel.: (512) 647-6100

Counsel to the Foreign Representatives

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                   Chapter 15

    Valor Management Ltd.,1                                  Case No. 21-

             Debtor in a Foreign Proceeding.


                 DISCLOSURE PURSUANT TO BANKRUPTCY RULE 1007(a)(4)

             Pursuant to 11 U.S.C. § 1515(c) and Rule 1007(a)(4) of the Federal Rules of Bankruptcy

Procedure, Mark B. Allitt of KPMG Advisory Ltd. (“KPMG”), as one of the foreign

representatives of VL Assurance (Bermuda) Limited (“VL Assurance”), Valor Group Ltd.

(“VGL”), and Valor Management Ltd. (“Valor Management,” and collectively with VL

Assurance and VGL the “VL Bermuda Debtors”), hereby declares, pursuant to 28 U.S.C.

§ 1746, under penalty of perjury under the laws of the United States of America as follows:


1
 Valor Group Ltd.’s Bermuda corporate registration number is 50053 and has its registered officers located at 44
Par-la-Ville Road, Hamilton HM 08, Bermuda.
        21-10684-mg        Doc 1     Filed 04/12/21 Entered 04/12/21 16:31:47            Main Document
                                                  Pg 16 of 21



  I.       Administrators in Foreign Proceedings of the Debtors

               The names and addresses of the duly appointed foreign representatives of Valor

       Management are as follows:

               Michael W. Morrison and Mark B. Allitt
               Joint Provisional Liquidators for VL Assurance (Bermuda) Limited, Valor Group Ltd.,
               and Valor Management Ltd.
               KPMG Advisory Limited
               Crown House, 4 Par-la-Ville Road, Hamilton, HM 08 Bermuda

               No other persons or bodies are authorized to administer any foreign proceeding of Valor

       Management.

 II.       Parties to Litigation Pending in the United States

               Upon information and belief, Valor Management is not a party to any litigation pending

       in federal or state court in the United States of America.

III.       Entities Against Whom Provisional Relief is Sought

               Petitioners are not seeking provisional relief from any entity at this time and reserve all

       rights to seek such relief in the future.

               Petitioners reserve their right to amend and supplement this statement at any time.

                                   [Remainder of page intentionally left blank]




                                                         2
21-10684-mg   Doc 1   Filed 04/12/21 Entered 04/12/21 16:31:47   Main Document
                                   Pg 17 of 21
 21-10684-mg      Doc 1   Filed 04/12/21 Entered 04/12/21 16:31:47          Main Document
                                       Pg 18 of 21



                                Valor Management Ltd.
              Official Form 401 Chapter 15 Voluntary Petition Attachments

Item 11. A corporate ownership statement containing the information described in Rule 7007.1
of the Federal Rules of Bankruptcy Procedure.
    21-10684-mg        Doc 1    Filed 04/12/21 Entered 04/12/21 16:31:47                    Main Document
                                             Pg 19 of 21



REID COLLINS & TSAI LLP
William T. Reid, IV
Angela J. Somers
R. Adam Swick
Yonah Jaffe
330 West 58th Street, Suite 403
New York, New York 10119
Tel.: (212) 344-5200

Craig A. Boneau (pro hac vice pending)
1301 S Capital of Texas Hwy
Building C, Suite 300
Austin, Texas 78746
Tel.: (512) 647-6100

Counsel to the Foreign Representatives

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                    Chapter 15

    Valor Management Ltd.,1                                   Case No. 21-

             Debtor in a Foreign Proceeding.


                           STATEMENT OF CORPORATE OWNERSHIP

             Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

Mark B. Allitt of KPMG Advisory Limited (“KPMG”), as one of the foreign representatives

(“Petitioners”) of VL Assurance (Bermuda) Ltd. (“VL Assurance”), Valor Group Ltd.

(“VGL”), and Valor Management Ltd. (“Valor Management,” and collectively with VL

Assurance and VGL the “VL Bermuda Debtors”), hereby declares, pursuant to 28 U.S.C.

§ 1746, under penalty of perjury under the laws of the United States of America as follows:


1
 Valor Management Ltd.’s Bermuda corporate registration number is 50053 and has its registered officers located at
44 Par-la-Ville Road, Hamilton HM 08, Bermuda.
21-10684-mg      Doc 1    Filed 04/12/21 Entered 04/12/21 16:31:47            Main Document
                                       Pg 20 of 21



      Based on my diligent review of the VL Bermuda Debtors’ books and records to date,

VGL owns 100% of the common shares of Valor Management.

      Petitioners reserve their right to amend and supplement this statement at any time.

                         [Remainder of page intentionally left blank]




                                               2
21-10684-mg   Doc 1   Filed 04/12/21 Entered 04/12/21 16:31:47   Main Document
                                   Pg 21 of 21
